Citation Nr: 0529793	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from September 1977 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
claims for service connection for a low back disorder and 
bilateral hearing loss.

In a February 2005 decision, the Board found that new and 
material evidence had been submitted to reopen the claims for 
entitlement to service connection for a low back disorder and 
bilateral hearing loss.  The claims were then remanded for 
further development.

The Board notes that the February 2005 decision also found 
that new and material evidence had been presented to reopen a 
claim for entitlement to service connection for a bilateral 
leg disorder.  That claim was also remanded for further 
development.  A July 2005 rating decision granted service 
connection for bilateral patellofemoral pain syndrome.  As 
this represents a grant of the benefit sought on appeal, this 
claim is no longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's low back disorder had its origins during service.

3.  The veteran does not currently have hearing loss in the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.

4.  The veteran has hearing loss in the left ear with the 
auditory threshold in two frequencies being 40 decibels.

5.  The evidence of record does not reasonably show that the 
veteran's left ear hearing loss had its origins during 
service, or was manifest to a compensable degree within one 
year of service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in November 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOC advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOC.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decisions regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Low Back Disorder

Factual Background

Service medical records reflect complaints of back pain in 
July 1978.  The veteran reported he was lifting when his back 
"gave way."  The diagnosis was sprained muscle.

An April 1999 VA treatment note reflected a complaint of low 
back pain.  An April 1999 VA x-ray was interpreted as being a 
normal lumbosacral spine examination.  A May 1999 VA 
treatment note indicated that the veteran complained of 
recurrent back pain since 1990.  The veteran reported no 
history of recent trauma.  The diagnosis was low back strain.  
A June 1999 VA treatment note reported complaints of back 
pain.  No history or diagnosis was noted.

VA treatment notes from June 1999 to November 2000 reflect 
complaints of back pain in September 1999, October 2000, and 
November 2000.  The veteran reported a history of back pain 
since 1979.  A September 1999 CT scan of the lumbar spine was 
interpreted as showing minimal posterior bulging at L5-S1 
with no evidence of significant disc bulging or spinal 
stenosis.  The impression was an essentially negative CT scan 
of the lumbosacral spine with minor abnormalities.  October 
2000 and November 2000 VA treatment notes reflected a 
diagnosis of chronic low back pain.  No comments were offered 
regarding the etiology of the veteran's low back complaints.

VA treatment notes dated from November 2000 through August 
2002 are silent with regard to complaints, findings or 
treatment associated with the low back.

The Board remanded the claim in February 2005 with 
instructions to schedule the veteran for a VA examination.

A May 2005 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran reported that he 
initially hurt his back when he fell off a truck during 
service.  The diagnosis was lower back strain.  The examiner 
stated that it was "unlikely that [the veteran's] current 
problem is due to one fall, from a truck, when he was in 
service."  The examiner noted that the veteran seemed to 
have an uneventful recovery from that fall and did not have 
problems again until 1987.  The examiner reported that the 
veteran worked as a truck driver and indicated that the 
vibrations from driving a truck, as well as loading and 
unloading, were all thought to be factors in the causation of 
back trouble.  He concluded by stating "it is more likely 
that his current back trouble is not due to his service 
activity but is more likely related to what has gone after 
service."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of lower 
back strain.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the only opinion of record regarding the veteran's 
low back disorder is the May 2005 VA examiner's opinion.  The 
VA examiner stated "it is more likely that his current back 
trouble is not due to his service activity but is more likely 
related to what has gone after service."  Accordingly, in 
the absence of evidence linking the veteran's diagnosis to 
service, service connection for a low back disorder is 
denied.

III.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that, on the September 1977 
entrance examination report, puretone thresholds were as 
follows:

 

On a September 1986 reserve examination report puretone 
thresholds were as follows:

 

VA treatment notes dated from February 1998 through June 1999 
do not reflect complaints, findings or treatment associated 
with bilateral hearing loss.

A September 1999 rating decision denied service connection on 
the basis that the veteran's hearing loss did not qualify as 
a disability under the criteria set forth in VA regulations.

VA treatment notes dated from June 1999 through August 2002 
do not contain complaints, findings or treatment associated 
with bilateral hearing loss.

The Board remanded the claim in February 2005.  The RO was 
instructed to schedule the veteran for a VA examination.

A May 2005 VA examination report noted that the examiner had 
not reviewed the claims folder.  The veteran reported that 
his military noise exposure consisted of training exercises 
involving field artillery, and that ear protection was worn 
most of the time.  Subsequent to service, the veteran worked 
as a truck driver with exposure to fork lifts.  The veteran 
reported a five to eight year history of bilateral hearing 
loss.  Puretone thresholds were as follows:

 

Speech recognition scores were 100 percent bilaterally.

A June 2005 addendum to the May 2005 VA examination report 
noted that the examiner had reviewed the veteran's claims 
folder, including his service medical records.  The veteran 
reiterated the history as noted in the claims folder.  The 
examiner stated that it was "most likely that the veteran's 
current hearing loss...occurred subsequent to separation from 
active duty."  He went on to indicate that it was "less 
likely than not" that the veteran's bilateral hearing loss 
was related to service.

Criteria

Service connection may be granted for sensorineural hearing 
loss, if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1133; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Initially, the Board notes that the veteran does not have 
hearing loss in the right ear that qualifies as a disability 
under 38 C.F.R. § 3.385.  He does not have an auditory 
threshold of 40 or greater in any of the frequencies in the 
right ear.  Neither does he have auditory thresholds of 26 or 
greater in at least three of the frequencies in the right 
ear.  The veteran's speech recognition score in May 2005 was 
above 94 percent in the right ear.  Accordingly, service 
connection is not available for hearing loss in the right 
ear.


With auditory thresholds at 40 decibels in at least one 
frequency in the left ear, the May 2005 VA examination report 
does indicate that the veteran's current level of hearing 
loss in that ear rises to the level of constituting a 
disability for VA purposes.  However, there is no probative 
evidence of record linking such hearing loss to service.  The 
veteran's assertion that his hearing loss is a result of 
noise exposure during service is not competent in order to 
establish a nexus between his current disability and active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
May 2005 VA examiner, in his June 2005 addendum, specifically 
noted that the veteran's hearing loss "most likely" 
occurred after his period of active service.  The Board notes 
that the VA examiner reviewed the veteran's claims folder and 
provided a rationale for his opinion.  Furthermore, the Board 
notes that the veteran's hearing loss was not manifest to a 
compensable degree within one year of service, so service 
connection for left ear hearing loss may not be presumed.  
For the reasons noted above, service connection for bilateral 
hearing loss is denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


